Citation Nr: 0825435	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The claimant served in the Armed Forces of the Philippines 
from March 1945 to June 1946.

This appeal is from an October 2004 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO) which determined the appellant did not 
have the requisite military service to establish entitlement 
to VA nonservice-connected pension benefits.
FINDINGS OF FACT

1. The appellant's military service was with the Armed Forces 
of the Philippines from March 1945 to June 1946.

2.  The appellant has not submitted suitable evidence of 
qualifying military service.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected VA 
pension benefits. 38 U.S.C.A. §§ 101 (2), 107 (a), 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of war who has the requisite 
service and who is permanently and totally disabled.  38 
U.S.C.A. §§ 1502, 1521 (West 2002).

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the individual with 
respect to whom pension is claimed be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. §§ 
101 (2), (24), 1521 (a) (j); 38 C.F.R. §§ 3.1, 3.6 (2007).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101 (2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6 (a) (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under § 14 of Pub. Law. No. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts and the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law 190, as it constituted the sole 
authority for such enlistments during that period.  38 C.F.R.  
§ 3.40 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U. S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person is a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40 (b) (c) and (d).  
Such service is deemed not to be active service for purposes 
of granting nonservice-connected pension benefits.  Cacalda 
v. Brown, 9 Vet. App. 261, 264 1996).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203 (a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows: 
(1) service of 4 months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line-of- 
duty disability.  38 C.F.R. § 3.203 (b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements described above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (c).

The appellant submitted documentation verifying his service 
with the Philippine Commonwealth Army; however, as clearly 
noted above, members of the Philippine Commonwealth Army 
prior to July 1, 1946, are included for compensation 
benefits, but not for pension benefits.  38 C.F.R. § 3.40 (b) 
(c) and (d).  Therefore, the appellant's service is deemed 
not to be active service for purposes of granting nonservice-
connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 
261, 264 1996).

Accordingly, the appeal must be denied for lack of legal 
merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996); See also 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  (The service 
department's verification is conclusive and binding on VA. 38 
C.F.R. § 3.203).  The Board must therefore find that the 
appellant did not have the type of qualifying service 
enumerated in 38 C.F.R. § 3.40 that would confer upon him 
basic eligibility for VA pension benefits.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim for nonservice-connected pension 
benefits where the claimant did not serve on active duty 
during a period of war.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

ORDER

Legal entitlement to nonservice-connected disability pension 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


